
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37.3



Amendment No. 3 to the
Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan


This AMENDMENT NO. 3 to the Hertz Global Holdings, Inc. 2008 Omnibus Incentive
Plan (the "Plan") is effective as of November 12, 2009.

        1.    Provisions Relating To Transferability.    Section 11.1 of the
Plan shall be amended so as to read in its entirety (the amended portion is
printed in bold):

Nontransferability of Awards.    No Award shall be assignable or transferable
except by will or the laws of descent and distribution; provided, that the
Committee or the Board may, except as otherwise provided in the Plan, permit (on
such terms and conditions as it shall establish) in its sole discretion a
Participant to transfer an Award for no consideration to (i) the Participant's
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests, or to organizations qualifying as charitable organizations within the
meaning of Section 501(c)(3) of the Code or (ii) any other person or entity
(each of (i) and (ii), upon such permitted transfer, a "Permitted Transferee").
Except to the extent required by law, no Award shall be subject to any lien,
obligation or liability of the Participant. All rights with respect to Awards
granted to a Participant under the Plan shall be exercisable during the
Participant's lifetime only by such Participant or, if applicable, his or her
Permitted Transferee(s). The rights of a Permitted Transferee shall be limited
to the rights conveyed to such Permitted Transferee, who shall be subject to and
bound by the terms of the agreement or agreements between the Participant and
the Company.

        2.    Except as modified hereby, the Plan as in effect immediately prior
to this amendment shall remain in full force and effect. Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37.3



Amendment No. 3 to the Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan
